USCA1 Opinion

	




                         [NOT FOR PUBLICATION]                    UNITED STATES COURT OF APPEALS                         FOR THE FIRST CIRCUIT                         ____________________No. 97-1669                            UNITED STATES,                               Appellee,                                  v.                     JOSE ANTONIO NUNEZ-RODRIGUEZ,                         Defendant, Appellant.                                                            ____________________             APPEAL FROM THE UNITED STATES DISTRICT COURT                    FOR THE DISTRICT OF PUERTO RICO            [Hon. Jose Antonio Fuste, U.S. District Judge]                         ____________________                                Before                         Boudin, Circuit Judge,                     Coffin, Senior Circuit Judge,                       and Lynch, Circuit Judge.                         ____________________    H. Manuel Hernandez on brief for appellant.    Guillermo Gil, United States Attorney, Rosa Emilia Rodriguez-Velez,Executive Assistant United States Attorney, Jose A. Quiles-Espinosa,Senior Litigation Counsel, and Nelson Perez-Sosa, Assistant UnitedStates Attorney, on brief for appellee.                         ____________________                            April 7, 1998                         ____________________      Per Curiam.  The district court considered the new motion    for a departure on the merits and made clear that it had no    interest in granting a departure.  This discretionary refusal    to depart is not subject to appellate review.  See United    States v. Nunez-Rodriguez, 92 F.3d 14 (1st Cir. 1996), and it    is therefore unnecessary for us to consider whether a decision    to depart would have been within the scope of remand and    allowed under the law of the case doctrine.        Affirmed.  See 1st Cir. Loc. R. 27.1.